Case 20-69503-pmb         Doc 21    Filed 10/05/20 Entered 10/05/20 12:29:09                Desc Main
                                    Document     Page 1 of 6



                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


IN RE:                              )                   CASE NO. 20-69503-PMB
                                    )
 CATHERINE STARR BARRY,             )                   CHAPTER 13
            Debtor                  )
                                    )
___________________________________ )


  OBJECTION TO CONFIRMATION and MOTION TO DISMISS WITH PREJUDICE

         BROADREACH PROPERTIES, LLC and STEPHEN L. THORNE, its managing

Member, Creditor herein, (“Broadreach”) hereby objects to the confirmation of the Debtor’s plan

pursuant to §§ 109, 1322, 1324, and 1325, and respectfully show this Court that confirmation of

the plan should be denied, and dismissed with prejudice at the hearing scheduled for November

5, 2020 at 9:45 a.m. in courtroom 12021 and respectfully show as follows:

                                                   1.

         Debtor filed this Chapter 13 case on August 31, 2020 with a skeletal filing. This case is at

least Debtor’s 4th Bankruptcy filing. Case No. 15-74201-BEM, a Chapter 7 case filed on December

22, 2015, in which Debtor received a standard discharge on April 4, 2016; Case Number 11-

76162-BEM, filed September 6, 2011, was dismissed for failure to make plan payments on April

8, 2014; and Case No. 01-85994, a chapter 13 case filed on September 27, 2001.

                                                   2.

         On September 7, 2018, Debtor and Broadreach entered into an Owner financed transaction

for the purchase of Debtor’s residence located at 3782 Brookside Parkway, Decatur, Georgia 30034


1Priorto the hearing, parties should check “Important Information Regarding Court Operations During
COVID-19 Outbreak” tab at the top of the GANB Website (www.ganb.uscourts.gov) for instructions on
whether to apper in person or by phone.


                                                   1
Case 20-69503-pmb        Doc 21    Filed 10/05/20 Entered 10/05/20 12:29:09             Desc Main
                                   Document     Page 2 of 6



(hereinafter the “Property”). Debtor executed a Promissory Note providing for payments in the

amount of $1,487.85 over a 30 year term and a Security Deed providing for non-judicial

foreclosure. True and correct copies of these documents are attached to Broadreach’s proof of

claim, Claim No. 16. Prior to the filing of the present Chapter 13 case, Debtor consistently

remained 2 to 3 months delinquent with her mortgage payments, incurring on-going late fees and

accruing other charges against the Property. For example, Debtor failed and refused to pay the

DeKalb County 2019 property tax assessment, resulting in that payment ultimately being paid by

Broadreach to prevent a tax sale of the Property. That payment is included in the claim’s arrearage.

Due to the on-going delinquencies, Broadreach began foreclosure proceedings, having failed to

receive a payment since March 2020, even though Debtor was earning approximately $8,000 per

month in income. The foreclosure was scheduled for a September 2020 sale.

                                                 3.

       Broadreach filed its claim in this case, Claim No. 16, in the principal amount of

$206,390.19 and asserting a significant pre-petion arrearage in the amount of $13,394.16 (the

“Arrearage”).     Debtor and Broadreach agree that the Property is worth approximately

$215,000.00. Accordingly, Debtor has minimal to no equity in the Property. Debtor’s plan, §3.1,

provides that she will make direct post-petition monthly payments to Broadreach on the long-term

debt secured by her primary residence and that she will cure the $13,394.16 Arrearage by paying

$100 a month, increasing to $308.00 in August 2021, without any interest to be paid on the

Arrearage.   Pursuant to § 1325(a)(5), (1) Broadreach must be paid its Arrerage claim in full,

without modification, requiring the payment of interest at the contract rate of 8.5%; (2) the

Property may be surrendered to it; or (3) Broadreach may consent to its treatment. See, Univ. Am.

Mort. Co. v. Bateman (In re Bateman), 331 F.3d 821, 829 (11th Cir. 2003). The proposed plan




                                                 2
Case 20-69503-pmb         Doc 21   Filed 10/05/20 Entered 10/05/20 12:29:09            Desc Main
                                   Document     Page 3 of 6



provision of zero percent interest on an Arrearage that will not be paid in full until after the 36

month plan is over, is not acceptable treatment for the repayment of a seriously past due Arrearge

for the Property that was on foreclsure’s doorsteps. It is, also, an impermissible modification of

a residential mortgage.   Broadreach objects to its treatment under the proposed Chapter 13 plan.

See also, §§ 1322(b)(2) and 1322(e). Confirmation should be denied and the case dismissed with

prejudice.

                                                    4.

       The proposed plan does not propose to pay the Arrearage in full, and the Arrearage is,

thereby, not being cured, under the proposed plan at the completion of the proposed 36 month

proposed plan, even without the payment of interest. Under § 1322(b)(5), Broadreach is entitled

to a complete cure of the arrearage, the prepetition default in payments, within a reasonable time.

This is not being provided. Thus, confirmation of the plan should be denied, and the case dismissed

with prejudice.

                                                5.


       Section 1325(a) provides nine requirements for plan confirmation, including that both the

case and plan were filed in good faith. 11 U.S.C. § 1325(a)(3) and (7). See also, In re Zizza, 500

B.R. 288, 293(1st Cir. BAP 2013). As noted by the Court in Wade v. Cunningham (In re Wade),

2014 WL 3672137 (Bankr. N.D.Ga. 2014):


       The Eleventh Circuit, in In re Kitchens, 702 F.2d 885 (11th Cir.1983), set forth several
       non-exclusive factors a court should consider when determining if a plan is filed in good
       faith. One of the factors this Court is to consider is “the motivations of the debtor and
       h[er] sincerity in seeking relief under the provisions of Chapter 13.” Id. at 889.
       “Ultimately, the good faith inquiry requires a court to determine whether a plan ...
       ‘constitutes an abuse of the provisions, purpose, or spirit of Chapter 13.’ ” See In re
       Lopez, 2011 Bankr.LEXIS 3331, *13 (Bankr.N.D.Ga.2011) (quoting In re Lundahl, 307
       B.R. 233, 243 (Bankr.D.Utah 2003); see generally Shell Oil Co. v. Waldron (In re



                                                3
Case 20-69503-pmb        Doc 21      Filed 10/05/20 Entered 10/05/20 12:29:09           Desc Main
                                     Document     Page 4 of 6



       Waldron), 785 F.2d 936 (11th Cir.1986) (good faith standard requires case be filed with
       “honest intent and genuine desire to utilize the provisions of Chapter X for its intended
       purpose—to effectuate a corporate reorganization” and is applicable in Chapter 13). “The
       purpose and goal of Chapter 13 is ‘to enable an individual, under court supervision and
       protection, to develop and perform under a plan for the repayment of his debts over an
       extended period.’ ” In re Lopez at * 17 (quoting In re Smith, 848 F.2d 813, 816–17 (7th
       Cir.1988) and citing cases).

Id.at *5. (the “Good Faith Test”).

                                                 6.

       Broadreach respectfully shows that confirmation should be denied, and the case dismissed

with prejudice, because Debtor’s Plan fails to meet the Good Faith Test, and the case itself was

not filed in Good Faith: (a) Debtor filed a skeletal case to stop a pending foreclosure sale; (b)

Debtor filed the chapter 13 case on the day she lost her job and with knowledge that she did not

have a regular income with which to fund her chapter 13 case: one of the basic requirements of

Chapter 13 is that Debtor has a “regular income” 11 U.S.C. §109(e); (c) at the time the case was

filed, Debtor last paid her mortgage to Broadreach in February and she was seriously delinquent

with her mortgage payments; (and this was while she had a regular income in a good paying job!);

(d) the budget is unreasonable and unrealistic; for example it fails to provide for an escrow for

real estate taxes and it fails to show contributions to the household be made by her adult children;

(e) Debtor is proposing to retain and fund three vehicles while there is only one adult shown on

the Schedule I contributing income; (f) Debtor has failed to disclose any information regarding

the past due child support arrearage or her rights to collect child support. Accordingly,

confirmation should be denied and the case dismissed with prejudice.

                                                 7.

          The filed chapter 13 plan does not appear to be feasible in violation of 11 U.S.C.

§1325(a)(6). Debtor bears the burden of proof regarding all elements of confirmation, and should




                                                 4
Case 20-69503-pmb         Doc 21     Filed 10/05/20 Entered 10/05/20 12:29:09                Desc Main
                                     Document     Page 5 of 6



be required to produce proof of regular income in an amount sufficient to pay her on-going monthly

mortgage payments, which must be maintained on a current basis (as of the filing of this objection,

the September post-petition payment was just received); escrow a monthly amount for real estate

taxes, which are not currently part of her budget, and prove the reasonableness of her other

expenses along with her Chapter 13 plan payment, which itself needs to be of an amount high

enough to cure her Arrearage to Broadreach on a reasonable basis, pay her three car lenders and

other creditors along with the costs of the chapter 13 case.

                                                   8.

        Broadreach supports and incorporates any objections to the confirmation of the Plan, if

any, to be filed by the Chapter 13 Trustee as if fully set forth herein in their entirety.

       WHEREFORE, Broadreach respectfully requests that confirmation be denied, the Chapter

13 case be dismissed with prejudice and that the Court grant such other and further relief as is just

and proper.

                                               Respectfully submitted,
                                               STEINFELD & STEINFELD, P.C.
                                               /s/Shayna M. Steinfeld
                                               Shayna M. Steinfeld, State Bar No. 622895
                                               11B Lenox Pointe, NE, Atlanta, Georgia 30324
                                               Tel: (404)636-7786, Fax: (404)636-5486
                                               shayna@steinfeldlaw.com
                                               Attorneys for Broadreach Properties, LLC and
                                               Stephen L. Thorne, its Managing Member

                                  CERTIFICATE OF SERVICE

     I certify that on June 20, 2019, I electronically filed the foregoing OBJECTION TO
CONFIRMATION and Motion to Dismiss with Prejudice with the Clerk of Court using the
CM/ECF system, which will send notification to all Users who have consented to such service:

       Evan Owens Durkovic, Esq. at edurkovic@semradlaw.com
       Melissa J. Davey, Chapter 13 Trustee care of her attorney, Taylor Mansell, Esq.
tmansell@13trusteeatlanta.com




                                                   5
Case 20-69503-pmb       Doc 21    Filed 10/05/20 Entered 10/05/20 12:29:09        Desc Main
                                  Document     Page 6 of 6



And by first class mail with adequate postage thereon on the Debtor:

Catherine Starr Barry
3782 Brookside Parkway
Dectur, GA 30034

       This 5th day of October, 2020.

                                        STEINFELD & STEINFELD, PC

                                         /s/ Shayna M. Steinfeld
                                        Shayna M. Steinfeld, Georgia Bar No. 622895
                                        shayna@steinfeldlaw.com
                                        11B Lenox Pointe, NE, Atlanta, Georgia 30324
                                        Telephone: (404) 636-7786
                                        Attorneys for Broadreach Properties, LLC and Stephen
                                        L Thorne, its Managing Member




                                               6
